IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                              February 10, 2016 Session

              IN RE: ESTATE OF BRUCE CHAPMAN BOWER

                  Appeal from the Probate Court for Sevier County
                     No. 12024918     Jeffrey D. Rader, Judge


                No. E2015-01510-COA-R3-CV-FILED-JUNE 8, 2016


This appeal arises over a dispute regarding the terms of a trust. Bruce Chapman Bower
(“Decedent”) died having executed a trust (“the Trust”), the primary asset of which was a
lake house. Decedent‟s son, Christopher R. Bower (“Successor Trustee”), served as
Successor Trustee. Decedent‟s widow, Denise Bower (“Widow”), objected to the
appointment of Successor Trustee, and the parties engaged in litigation over various
terms of the Trust. The Probate Court for Sevier County (“Trial Court”) found that,
under the Trust, Widow was entitled to exclusive use of the lake house as well as
payments of $2,000 per month. Successor Trustee appealed to this Court. We reverse
the judgment of the Trial Court in its interpretation of the terms of the Trust. We also
modify the Trial Court‟s award of attorney‟s fees to Widow. The judgment of the Trial
Court is modified, in part, and reversed, in part.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Probate Court is Modified,
                 in part, and Reversed, in part; Case Remanded

D. MICHAEL SWINEY, C.J., delivered the opinion of the court, in which CHARLES D.
SUSANO, JR., and JOHN W. MCCLARTY, JJ., joined.

Richard T. Scrugham, Jr., Knoxville, Tennessee, and, Steven C. Compton, Nolensville,
Tennessee, for the appellant, Christopher R. Bower, as Successor Trustee of the Bruce
Chapman Bower and Lissa Leland Bower Revocable Living Trust Agreement.

R. Alexander Johnson, Sevierville, Tennessee, for the appellee, Denise Bower.
                                        OPINION

                                       Background

              This appeal concerns a contentious dispute over the terms of the Trust. In
May 1995, Decedent and his then wife, Lissa Leland Bower, executed the Bruce
Chapman Bower and Lissa Leland Bower Revocable Living Trust Agreement. Lissa
Leland Bower died in 1999. Decedent married Widow in 2002. Shortly after Decedent
married Widow, the two executed a postnuptial agreement wherein the parties waived
rights to each other‟s estate. In May 2010, Decedent executed the Third Amendment To,
and Restatement of, the Bruce Chapman Bower and Lissa Leland Bower Revocable
Living Trust Agreement, the Trust. In July 2011, Decedent died. Decedent was survived
by Widow and his three adult children, Christopher R. Bower—the Successor Trustee,
Todd L. Bower, and Kimberly Ann Tooker.

               In February 2012, Successor Trustee filed a petition to submit Decedent‟s
last will and testament to probate. Widow objected to the appointment of Christopher R.
Bower as Successor Trustee. A protracted legal battle ensued, including proceedings in
Florida before the matter was returned to Tennessee. Crucially, a dispute arose over the
provisions of the Trust as to whether Widow was entitled to payments of $2,000 per
month until she died or remarried or until she died, remarried, or became eligible for
Medicare. This was significant because Widow already had attained Medicare eligibility
at the time of the execution of the Trust. Successor Trustee took the position that, under
the terms of the Trust, Widow was not entitled to these payments because she was of
Medicare eligibility age, and Successor Trustee did not make any such payments to
Widow. Another issue was whether Widow was entitled to primary or exclusive use of
the lake house, the principal asset of the Trust.

               Given the centrality of the Trust provisions to this appeal, we quote a large
section of the Trust agreement as follows:

                                 TRUSTEE SUCCESSION
              Upon the death, resignation, or incompetence of the original Trustee,
       BRUCE CHAPMAN BOWER, Grantor‟s son, CHRISTOPHER R.
       BOWER, shall serve as Successor Trustee. If CHRISTOPHER R.
       BOWER is unable or unwilling to serve as Successor Trustee, then and in
       that event, Grantor‟s son, TODD L. BOWER, shall serve as Successor
       Trustee. The successor Trustee shall be paid $100 per month from the
       Trust assets for services rendered.
                     DISPOSITION OF INCOME AND PRINCIPAL

                                            -2-
A. During the lifetime of the Grantor, the Trustee shall pay to or for the
benefit of the Grantor all of the net income of the trust, in at least quarter-
annual payments, and so much of the principal of the trust as the Grantor
may from time to time request and direct by written instrument delivered to
Trustee.
B. Upon the death of the Grantor, the Successor Trustee shall administer
the trust as follows:

1. The Successor Trustee shall pay the Grantor‟s just debts, expenses of last
illness, and burial expense, to the extent that these items shall not be paid or
the responsibility for their payment be assured by some other person or
estate, except that the Successor Trustee, in his discretion, shall not be
required to pay and discharge, both as to principal and interest, any valid
lien, mortgage, or charge against any real property, including buildings and
improvements, but may elect to treat such as a continuing debt.

2. The Grantor has executed a Postnuptial Agreement dated February 12,
2003, with his spouse, DENISE BOWER (“Denise”). The Successor
Trustee is hereby directed to comply with all of the provisions of that
Postnuptial Agreement. Grantor‟s obligations under that Agreement
include:

(a) Furnishing Grantor‟s surviving spouse, Denise, all of the benefits of
Allianz Life Insurance Company of North American Annuity Contract . . .
(Agent‟s telephone number: . . . , Knoxville, Tennessee 37918), owned by
the Trust. It is suggested that Denise continue this contract as an
investment, using benefits only, as needed.
(b) Allowing Denise, along with Grantor‟s descendants, the use of the
residence located at . . . , Sevierville, Tennessee 37862. Denise‟s use of the
property shall continue unto such time as she dies, remarries, or abandons
the use of the property. Denise shall have the primary use of the property.
My Trustees are directed to pay from the trust assets all of the real estate
taxes, insurance, and maintenance expenses of this residence, so long as the
residence is occupied by Denise or my descendants under the provisions of
the Trust. All utilities shall be paid by the current occupant or occupants of
the property, or if not occupied, then paid by the Trust.
(c) The Trust shall pay to Denise the sum of Two Thousand Dollars
($2,000.00) per month from the date of the death of the Grantor. In
addition, Denise shall also be given sufficient sums to pay her medical
insurance premiums, which are currently automatically deducted from
Tennessee State Bank account. The payments called for under this
                                      -3-
      subparagraph shall be in addition to any social security or other similar
      benefits which Denise may receive as Grantor‟s surviving spouse, or
      otherwise, and shall continue until such time as Denise dies, remarries, or is
      qualified to receive Medicare Benefits.
      (d) Denise shall be entitled to the ownership of at least one motor vehicle,
      which may be provided by being the joint owner of a motor vehicle with
      Grantor, or being the owner of a motor vehicle at Grantor‟s death, title to
      which is in Denise‟s name alone. The Toyota pickup truck shall remain
      with the residence at . . . . All other vehicles, including RVs or antique
      vehicles, owned by the Grantor shall remain in the Trust, with disposition
      being the responsibility of the Trustee.
      (e) Should Denise survive Grantor, Denise shall be the exclusive owner of
      the common furnishings purchased during Grantor‟s marriage to Denise.
      (f) In addition to the foregoing provisions under this paragraph B2 relating
      to DISPOSITION OF INCOME AND PRINCIPAL following the Grantor‟s
      death, and in compliance with the Postnuptial Agreement entered into
      between the Grantor and Denise, the assets of the Trust, including but not
      limited to securities, real estate, cash on hand, and ownership in any
      business ventures which may be owned by the Trust, shall remain in the
      Trust during the lifetime of Denise, or until she remarries, whichever first
      occurs. The income from the Trust shall be distributed to Denise during her
      lifetime, or until her remarriage, whichever first occurs.
      3. At the death or remarriage of Denise, and after all of the above and
      foregoing obligations have been met, the Successor Trustee shall distribute
      the remainder of the Trust, in equal shares, among Grantor‟s children,
      TODD L. BOWER, CHRISTOPHER R. BOWER, and KIMBERLY ANN
      TOOKER, provided, however, that no distribution shall be made to any
      child until any outstanding debt by that child due the Grantor or the Trust is
      satisfied.

                                           ***

                         VALIDITY-AND-CONSTRUCTION

             The validity of the Trust created under this Agreement and the
      validity, construction and interpretation of the provisions herein contained
      shall be determined in accordance with the laws of the State of Florida.

             In November 2014, the Trial Court entered an order for declaratory
judgment in which it found that Widow was entitled to $2,000 per month payments under
the Trust until she died or remarried, and that, despite the plain and unambiguous
                                           -4-
language of the Trust, her Medicare eligibility did not affect her right to receive the
$2,000 per month payments. The Trial Court also found that Widow was entitled to
exclusive use of the lake house, rather than simply primary or first use. The Trial Court
reserved other matters such as attorney‟s fees.

              In May 2015, the Trial Court heard evidence on all remaining matters in the
case. Testimony was elicited revealing the tensions between Widow and Decedent‟s
family members. There was contradictory testimony as to whether Widow‟s continued
use of the lake house was disturbed by members of Decedent‟s family. It also emerged
that Widow apparently previously may have misstated her age, purporting to be five
years younger than she actually was based upon an error on her marriage certificate.
Widow testified that she was born in 1945 rather than in 1950 as stated on the marriage
certificate. What impact this had on Decedent‟s intent in drafting the Trust was disputed
below and now on appeal. Another issue raised, this one relevant to attorney‟s fees as
part of a breach of fiduciary duty theory advanced by Widow, was Successor Trustee‟s
testimony concerning a debt he settled which was owed to the Trust by his brother Todd
Bower. Successor Trustee testified that that the original debt was $181,000 and was
made to Todd Bower‟s business by Decedent. The debt had been paid down to
approximately $85,000, but the business faced bankruptcy nevertheless. Successor
Trustee accepted 50% of the debt, around $42,000. Successor Trustee testified that he
believed this was a resolution that made the best of a bad situation.

              In July 2015, the Trial Court entered its final judgment, finding in relevant
part as follows:

              1. There is a significant lack of trust between Denise E. Bower and
       the Successor Trustee which has resulted in miscommunications and
       misunderstandings. However, based upon Christopher R. Bower‟s
       testimony and the record before the Court, the Court finds that the taxes and
       insurance for the Residence have been paid either by the Successor Trustee
       or by Brian Mansfield, the administrator ad litem for the estate of the
       decedent. Further, there is not sufficient evidence before the Court to verify
       the claims against Christopher R. Bower that he took malicious actions in
       changing locks, removing security barriers, or invading the privacy of
       Denise E. Bower. Further, the failure of the Successor Trustee to make the
       $2,000.00 payments to Denise E. Bower during the pending litigation does
       not constitute a breach of his fiduciary duty.

             2. However, it was uncontroverted that Christopher R. Bower settled
       a debt owed to the trust by Todd L. Bower in such a manner that no
       proceeds of the debt repayment could ever benefit Denise E. Bower, the
                                            -5-
primary beneficiary of the trust. In fact, the debt settlement directly
benefited Christopher R. Bower, who is also a remainder beneficiary; to the
detriment of Denise E. Bower. This debt settlement is partially to blame
for the reduced liquid assets available to the trust to pay Denise E. Bower
the $2,000.00 per month to which she is entitled under the terms of the
trust. The Successor Trustee breached his fiduciary duty as a result of this
debt settlement.

       3. It is also uncontroverted that Christopher R. Bower instituted an
action in the Florida courts on behalf of the trust which Denise E. Bower
opposed. In that process both parties incurred significant attorney fees, in
large part due to the appeal filed by Christopher R. Bower after the action
was initially dismissed because the Florida trial court found it was not the
proper venue, rather, the Florida court found that Tennessee was the proper
venue with jurisdiction of the matter. It is uncontroverted that Denise E.
Bower incurred $20,360.00 in attorney fees defending against the Florida
action to insure the trust-related litigation was brought in the proper Court.
Likewise, it is uncontroverted that Denise E. Bower incurred $24,610.79 in
attorney fees in litigation before this Court.

        4. The Successor Trustee‟s contention that the primary purpose of
the Trust is to provide a home for Bruce and Lissa Bower‟s family to enjoy
is not supported by the text of the Trust. When read using the ordinary and
plain meaning of the language of the Trust and when considered in light of
the entire Trust document the Trust provides that the Successor Trustee is
granted the power to sell the Residence under the terms of the Trust, it is
also uncontroverted that Denise E. Bower is to have “primary use” of the
Residence until she dies, remarries or abandons the Residence, and when
the Trust terminates upon the death or remarriage of Denise E. Bower the
Residence is to be transferred to Christopher R. Bower, Todd L. Bower and
Karen Ann Tooker in their individual capacities outside of trust without any
restraint on its alienation.

       5. The Court finds that based upon the ordinary and plain meaning of
the language of the Trust, when considered in light of the entire Trust
document, the primary purpose of the Trust is to provide for Denise E.
Bower until she dies or remarries. Given that the Residence is for Denise
E. Bower‟s “primary use” until she dies, remarries, or abandons, and that
the Trust provides monthly payments to Denise E. Bower until she dies or
remarries, and all trust income is also payable to Denise E. Bower until she
dies or remarries, and there is no provision for any distribution or rights for
                                      -6-
any other person until Denise E. Bower dies or remarries, it is clear that her
care and well-being was the settlor‟s intent and the primary purpose of the
Trust.

        IT IS THEREFORE, ORDERED, ADJUDGED, AND
DECREED, that the Successor Trustee did breach his fiduciary duty as a
result of the settlement of a debt owed to the Trust which benefited himself
while depriving the trust of available assets to pay Denise E. Bower the
$2,000.00 per month she is due under the terms of the Trust. However, said
breach does not rise to the level to warrant his removal as the Successor
Trustee. Therefore, Denise E. Bower‟s petition to remove Christopher R.
Bower as Successor Trustee is hereby denied.

       It is further Ordered, Adjudged, and Decreed, that the primary
purpose of the Trust is to provide for the care and well-being of Denise E.
Bower, not to provide a home for Bruce and Lissa Bower‟s family to enjoy,
and the Successor Trustee‟s petition to amend or alter the Trust is therefore
denied. Likewise, Denise E. Bower‟s request to modify the trust is also
denied.

       It is further Ordered, Adjudged, and Decreed, that Denise E.
Bower‟s attorney‟s fees resulted in a benefit to the Trust by virtue of
causing this action to be brought in the proper venue and causing the Trust
to be interpreted so that the settlor‟s wishes can be carried out. Denise E.
Bower also brought this action as a result of a breach of fiduciary duty and
under Florida Statute §736.1004 this Court is required to award Denise E.
Bower her attorney fees in such actions. Further, under Florida Statute
§736.1005 this Court has discretion to award said attorney fees. Therefore,
Denise E. Bower‟s motions for attorney fees are granted.

       It is further Ordered, Adjudged, and Decreed, that the Court‟s
Order staying the Order for Declaratory Judgment, entered on November
17, 2014, in regards to any monies ordered to be paid by the Successor
Trustee Christopher R. Bower to Denise E. Bower is lifted and said monies
shall be paid immediately along with the monies due to Denise E. Bower as
reimbursement for her attorney fees.

      This is a final order and resolves all outstanding issues and claims
before this Court pursuant to Rule 54 of the Tennessee Rules of Civil
Procedure. The costs of this cause shall be taxed against the Trust for
which execution may issue if necessary.
                                     -7-
Successor Trustee timely appealed to this Court.

                                         Discussion

               Although not stated exactly as such, Successor Trustee raises the following
issues on appeal: 1) whether the Trial Court erred in ruling that Successor Trustee was
required to pay Widow $2,000 per month after she had reached the age of qualifying for
Medicare benefits; 2) whether the Trial Court erred in ruling that, despite the Trust
granting Widow “primary” use of the lake house, Widow was entitled to exclusive use of
the lake house; 3) whether the Trial Court erred in declining to modify the terms of the
Trust; and, 4) whether the Trial Court erred in granting Widow her attorney‟s fees.

              The Trust by its own terms required it to be construed under the laws of
Florida. Florida law provides as follows:

              The trial court‟s interpretation of the trust documents is reviewed de
      novo. See Vetrick v. Keating, 877 So. 2d 54, 56 (Fla. 4th DCA 2004)
      (reviewing summary judgment interpreting trust document, noting review
      was de novo ); see also Wells Fargo Bank, N.A. v. Morcom, 125 So. 3d 320,
      321 (Fla. 5th DCA 2013) (“The standard of review governing the ruling of
      a trial court on a motion for summary judgment posing a pure question of
      law is de novo.”).

              Generally, “[t]he polestar of trust or will interpretation is the settlor‟s
      intent,” which should be “ascertained from the four corners of the
      document through consideration of „all the provisions of the will [or trust]
      taken together....‟ ” Bryan v. Dethlefs, 959 So. 2d 314, 317 (Fla. 3d DCA
      2007) (quoting Sorrels v. McNally, 89 Fla. 457, 105 So. 106, 109 (1925)).
      Where the terms of a trust agreement are unambiguous, the court should not
      refer to parol evidence to interpret its meaning. In re Estate of Barry, 689
So. 2d 1186, 1187-88 (Fla. 4th DCA 1997). “The fact that both sides
      ascribe different meanings to the language does not mean the language is
      ambiguous so as to allow the admission of extrinsic evidence.” Bryan, 959
So. 2d at 317 n. 2 (quoting Kipp v. Kipp, 844 So. 2d 691, 693 (Fla. 4th DCA
      2003)).

Minassian v. Rachins, 152 So. 3d 719, 725-26 (Fla. Dist. Ct. App. 2014).




                                              -8-
              We first address whether the Trial Court erred in ruling that Successor
Trustee was required to pay Widow $2,000 per month after she had reached the age of
qualifying for Medicare benefits. Section B(2)(c) of the Trust states as follows:

       The Trust shall pay to Denise the sum of Two Thousand Dollars
       ($2,000.00) per month from the date of the death of the Grantor. In
       addition, Denise shall also be given sufficient sums to pay her medical
       insurance premiums, which are currently automatically deducted from
       Tennessee State Bank account. The payments called for under this
       subparagraph shall be in addition to any social security or other similar
       benefits which Denise may receive as Grantor‟s surviving spouse, or
       otherwise, and shall continue until such time as Denise dies, remarries, or is
       qualified to receive Medicare Benefits.

             Successor Trustee argues that the plain and unambiguous language of the
Trust requires that payments called for under Subsection B(2)(c) terminate upon
Widow‟s reaching Medicare eligibility age. Widow was, in fact, of Medicare eligibility
age when the Trust was executed. Widow argues that interpreting Subsection B(2)(c) as
Successor Trustee suggests would undermine the whole purpose of the Trust. According
to Widow, Decedent‟s primary intent in executing the Trust was to provide for Widow
upon his death.

              From our reading of the above quoted unambiguous Subsection B(2)(c), it
appears the most natural and ordinary meaning to be ascribed is that all of the “payments
called for under this subparagraph” are subject to all the conditions listed for termination
of payments. Widow asserts that the $2,000 per month payments are required to continue
until she dies or remarries because the part regarding payments terminating upon her
reaching Medicare eligibility somehow applies only to the health insurance payments.
This interpretation would inure to the benefit of Widow, but we cannot ignore the plain
and unambiguous language of the Subsection as written. There are no qualifying terms
before or after “payments called for under this subparagraph.” Our polestar, as required
by Florida law, is to determine the settlor‟s intent. When presented with unambiguous
language in a trust, we may not substitute our own judgment. The plain, unambiguous,
and ordinary meaning of the words therein will control. We find and hold that the $2,000
monthly payments, as did all the other payments under Section B(2)(c), terminated upon
Widow reaching Medicare eligibility.

            Our interpretation of Subsection B(2)(c) may seem harsh with respect to
Widow, but the language is plain and unambiguous. We cannot probe the late
Decedent‟s mind to determine his intent other than by the plain and unambiguous
language he used. Why did he include a provision in the Trust that effectively was a
                                            -9-
nullity upon execution? Did Decedent know or not know Widow‟s true age and take it
into account while establishing the Trust? We will not guess. There could be any
number of reasons why Decedent chose to include Subsection B(2)(c) as written.
Attempting to effectuate judicially a decedent‟s “real” intent, in the face of unambiguous
trust language to the contrary, is a course fraught with peril and one we decline to embark
upon. We reverse the Trial Court as to this issue.

              We next address whether the Trial Court erred in ruling that, despite the
Trust granting Widow “primary” use of the lake house, Widow was entitled to exclusive
use of the lake house. Section B(2)(b) of the Trust states as follows:

      Allowing Denise, along with Grantor‟s descendants, the use of the
      residence located at . . . , Sevierville, Tennessee 37862. Denise‟s use of the
      property shall continue unto such time as she dies, remarries, or abandons
      the use of the property. Denise shall have the primary use of the property.
      My Trustees are directed to pay from the trust assets all of the real estate
      taxes, insurance, and maintenance expenses of this residence, so long as the
      residence is occupied by Denise or my descendants under the provisions of
      the Trust. All utilities shall be paid by the current occupant or occupants of
      the property, or if not occupied, then paid by the Trust.

               Successor Trustee argues that the Trial Court erred in interpreting
“primary” use to mean “exclusive” use. Widow, in her brief on appeal, cites Merriam-
Webster Dictionary to define primary to mean “of first rank, importance, or value.” We
agree with Successor Trustee that the terms “primary” and “exclusive” are not
synonymous. Rather, primary means, as Widow herself acknowledges, first in
importance. Exclusive on the other hand means sole or complete. Subsection B(2)(b)
provides that Widow, “along with Grantor‟s descendants,” would enjoy use of the lake
house, with Widow having “primary use.” The Trial Court‟s interpretation of this
unambiguous language effectively removes “along with Grantor‟s descendants” from this
section of the Trust. This was error.

              In this Court‟s judgment, the most straightforward interpretation of this
unambiguous language is that Widow and Decedent‟s descendants are allowed
concurrent use of the lake house, with Widow having first rank, or choice, in exercising
this use. In other words, when Widow is using—that is, staying in or residing in person
at—the lake house, Decedent‟s descendants may not use the lake house. However, when
Widow is not making use of the lake house, Decedent‟s descendants are free to use the
lake house. We reverse the judgment of the Trial Court on this issue.



                                           -10-
             We next address whether the Trial Court erred in declining to modify the
terms of the Trust. Florida law does provide for modification of trust terms in some
circumstances. Successor Trustee frames this as an alternative argument in the event that
the Trial Court‟s interpretation of the Trust‟s language is upheld. Given our reversal of
the Trial Court in its interpretation of the disputed Trust provisions, we find it
unnecessary to address whether the Trial Court erred in declining to modify the terms of
the Trust.

               The final issue we address is whether the Trial Court erred in granting
Widow her attorney‟s fees. The Trial Court relied on two sections of the Florida Statutes
in its decision to award attorney‟s fees to Widow. First, Section 736.1004 of the Florida
Statutes provides that in all actions for breach of fiduciary duty, “the court shall award
taxable costs as in chancery actions, including attorney fees . . . .” The Trial Court found
that Successor Trustee had breached his fiduciary duty in settling his brother‟s debt.
However, the Trial Court‟s rationale for its finding was intertwined with its interpretation
of the Trust, which we hold to be in error. The Trial Court found “that the Successor
Trustee did breach his fiduciary duty as a result of the settlement of a debt owed to the
Trust which benefited himself while depriving the trust of available assets to pay Denise
E. Bower the $2,000.00 per month she is due under the terms of the Trust.” We have
determined that there was no such requirement under the Trust for Successor Trustee to
pay Widow $2,000 per month because she already had attained Medicare eligibility age.
Given this, Successor Trustee could not deprive the Trust of available assets toward a
duty which did not, in this Court‟s judgment, exist. We hold that the Trial Court erred in
awarding attorney‟s fees to Widow on this basis.

               Second, Section 736.1005 provides “Any attorney who has rendered
services to a trust may be awarded reasonable compensation from the trust.” Widow was
successful in her legal effort to move the case from Florida to the proper venue in
Tennessee. The Trial Court found that Widow incurred attorney‟s fees defending against
the action in Florida.1 By ensuring that the case was brought in the proper venue, Widow
saved the Trust resources that otherwise would have been expended litigating the matter
in the wrong venue. We find that Widow‟s successful effort in bringing the Trust
litigation to the proper venue benefitted the Trust. We, therefore, find that Widow is
entitled to those attorney‟s fees of $19,950.46 she incurred in the Florida litigation, and
those attorney‟s fees alone. The Trial Court‟s award of attorney‟s fees to Widow is so
modified.


1
  The Trial Court found that Widow incurred $20,360 in attorney‟s fees in defending against the action in
Florida. However, it is clear from Widow‟s filings that she requested $19,950.46 in attorney‟s fees for
defending against the action in Florida. The Trial Court used the wrong figure for the Florida attorney‟s
fees. We instead use the correct figure of $19,950.46.
                                                  -11-
               In summary, the Trial Court erred in its interpretation of the relevant Trust
provisions. Since Widow has been of Medicare eligibility age since the execution of the
Trust, she is not entitled to the $2,000 per month payments. Widow also is not entitled to
exclusive use of the lake house, but rather she is entitled to primary use until she dies,
remarries, or abandons the use of the property. Decedent‟s descendants may use the lake
house only if and when Widow is not staying in or residing in person there. Finally, we
modify the award of attorney‟s fees to Widow such that Widow is entitled only to those
attorney‟s fees of $19,950.46 she incurred defending the Florida action and successfully
moving the case back to Tennessee. The judgment of the Trial Court is modified, in part,
and reversed, in part.

                                       Conclusion

              The judgment of the Trial Court is modified, in part, and reversed, in part,
and this cause is remanded to the Trial Court for collection of the costs below. The costs
on appeal are assessed equally one-half against the Appellant, Christopher R. Bower, as
Successor Trustee of the Bruce Chapman Bower and Lissa Leland Bower Revocable
Living Trust Agreement, and his surety, if any, and, one-half against the Appellee,
Denise Bower.

                                          ____________________________________
                                          D. MICHAEL SWINEY, CHIEF JUDGE




                                            -12-